Rosenberry, J.
It is the contention of the plaintiff that under the doctrine laid down in Donaldson v. Buhlman, 134 Wis. 117, 113 N. W. 638, 114 N. W. 431, the award of the commissioners in the condemnation proceedings as affirmed by the court is subject to collateral attack. In this respect we are of the opinion that the plaintiff misinterprets the *382decision in Donaldson v. Buhlman, supra. That was a common-law arbitration,, and the court held that.the arbitrators had gone outside of and had misconceived their jurisdiction, that their decision was arbitrary and oppressive, and .for. those reasons set it. aside. Nothing of that kind appears in this case. It does appear that the plaintiff had notice oí the condemnation proceedings; that he refrained from taking any part therein; that there was no fraud. Over five years after the conclusion of the condemnation proceedings he brings this action and attempts in this action to attack the order and judgment of the circuit court in the condemnation proceedings. This he may not do. Condemnation proceedings having been instituted prior to the commencement of this action, the plaintiff’s exclusive remedy is to be found therein. Sec. 1778h, Stats. 1915; Dodge v. Burns, 6 Wis. 514; 20 Corp. Jur. p. 1067, § 451. See, also, Brasch v. Rothschild W. P. Co. 150 Wis. 594, 137 N. W. 788.
By the Court. — Judgment affirmed.